Per Curiam.

We agree that respondents committed the disciplinary violations found by the board. Nevertheless, we find some merit in respondents' assertion that DR 5-103(B) should perhaps be re-examined.1 While the actions undertaken by respondents constituted violations of DR 5-103(B), the arguments raised by them, regarding this rule, warrant some review.
Accordingly, we reject the recommendation of the board, and order that both respondents be publicly reprimanded. Costs taxed to respondents.

Judgment accordingly.

Sweeney, Douglas, H. Brown and Bryant, JJ., concur.
Wright, J., concurs in judgment only.
Moyer, C.J., and Holmes, J., dissent.
Peggy Bryant, J., of the Tenth Appellate District, sitting for Resnick, J.

. Other states have reexamined their disciplinary rule to consider the policy issues raised by DR 5-103. For example, Minnesota’s version of DR 5-103 permits loans to clients if:
1. The client demonstrates substantial financial hardship; and
2. Without the loan the client would be forced to accept an inadequate settlement; and
3. The fact that the loan may be available is not advertised by the lawyer.
See Minnesota Rules of Professional Conduct, Rule 1.8(e)(3) (amended Sept. 1, 1985); see, also, District of Columbia Rules of Professional Conduct, Rule 1.8(d)(2) and Comment [5].